UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7472



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

GEORGE DENNIS UNDERWOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-94-17-P, CR-94-78-MU, CA-96-209-P, CA-96-210-P)


Submitted:   January 23, 1997             Decided:   February 5, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


George Dennis Underwood, Appellant Pro Se. Robert Jack Higdon,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Caro-
lina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion to reconsider a prior order denying relief under 28

U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Underwood, Nos. CR-94-17-P; CR-94-78-MU; CA-96-

209-P; CA-96-210-P (W.D.N.C. Aug. 26, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2